El Juez Presidente Señor del Tobo,
emitió la opinión del tribunal.
Presentada una solicitud de habeas corpus por Salvador Marrero ante el Juez de Distrito de Aguadilla, el auto fué expedido, e investigada la causa de su prisión, el juez resol-vió en pro de su legalidad. No conforme Marrero, apeló para ante esta Corte Suprema, habiendo sido oído" por es-crito y oralmente.
En la petición original se alega que Marrero está privado de su libertad, bajo la custodia del Alcaide de la Cárcel del Distrito de Aguadilla, a virtud de mandamiento expedido por el Fiscal del Distrito imputándole la comisión de un de-lito de asesinato en primer grado “lo que también consta de la acusación radicada”, que se transcribe en la petición y que, en lo'pertinente, dice:
“El referido acusado Salvador Marrero Marrero. . . . allá por el día 23 de marzo de 1930, y en el barrio Pezuelas del término municipal de Lares. . . . criminalmente, demostrando tener un co-razón pervertido y maligno, con malicia premeditada, deliberación y propósito firme y decidido de asesinar ilegalmente al ser humano Juana Sánchez, conocida por Juana Martínez, la acometió y agre-dió con un revólver, arma mortífera, haciéndole varios disparos con *333dicha arma e infiriéndole dos heridas de bala. . . . falleciendo a consecuencia directa de la primera herida de bala dicha Juana Sán-chez, conocida por Juana Martínez, el día 5 de abril de Mil nove-cientos treinta.”
El peticionario alegó que su prisión era ilegal por los siguientes motivos:
“A. — Porque imputándose al dicente de la faz de la acusación y del mandamiento un delito de asesinato en primer grado, resulta que el Hon. Fiscal de este Distrito no cuenta ni tiene prueba de es-pecie alguna para justificar que él haya cometido tal delito; y por-que en el caso hipotético de que el Hon. Fiscal del Distrito tenga o cuente con alguna prueba contra el peticionario, como consecuen-cia de los hechos expuestos en la acusación de que se ha hecho mé-ritos, tal evidencia probaría prima facie un delito de homicidio voluntario u homicidio involuntario, pero jamás uno de asesinato en primer grado.
“B. — Porque el Hon. Fiscal de Distrito de este Distrito Judicial no tiene ni cuenta con evidencia para probar que el peticionario haya cometido el delito de asesinato en printer grado de que se le acusa, ni el de homicidio, ni delito alguno.”
Ta dijimos que el auto fué expedido. En la vista el fiscal introdujo parte de su prueba. En su resolución la corte de distrito analiza cuidadosamente la petición, la prueba y la ley sustantiva aplicable y termina así:
“De modo que por el lenguaje del estatuto y a la luz de la jurisprudencia tenemos que convenir, con vista de la prueba apor-tada por el Fiscal, que en este caso han militado los elementos ge-néricos necesarios requeridos por la ley para la existencia de un delito de Asesinato en Primer Grado y que, por tanto, la califica-ción hecha por el Sr. Fiscal de este Distrito, dentro de sus faculta-des legales, es correcta, debiéndose declarar, como declaramos, sin lugar la petición de Habeas Corpus presentada por el peticionario; decretando la cancelación de la fianza prestada por el mismó para permanecer en libertad provisional, ínterin se resolviera este caso.
' “Se ordena, consecuentemente, el arresto del peticionario y se le señala una fianza de $10,000 para que pueda permanecer en li-bertad provisional en lo que se substancia y decide la causa en vir-tud de la cual se hallaba preso al interponer el presente recurso.”
Entrando en la consideración de la prueba aportada por *334el Fiscal, encontramos qne es suficiente para demostrar qne fné el peticionario el qne Rizo el disparo qne cansó la mnerte a Jnana Martínez. Esto por sí solo es suficiente para con-cluir qne el peticionario no fné encarcelado “Rajo una acu-sación criminal sin cansa razonable o probable para ello, (artículo 483, Código de Enjuiciamiento Criminal, nnm. 7), en ausencia de ninguna cuestión levantada en relación con la libertad bajo fianza, o de fianza excesiva. No Ray nece-sidad de entrar a considerar dentro de este procedimiento de habeas corpus si la prueba presenta un verdadero caso de asesinato o sólo revela la comisión de un delito de Romicidio, como pretende el apelante.
En Ex parte Timothy, 162 Cal. 241, la Corte Suprema se expresó así:
“El peticionario solicita un auto de habeas corpus y pide su. excarcelación de conformidad con el mismo,- fundándose en que ha sido encarcelado a virtud de una acusación criminal sin causa razo-nable o probable (Código Penal, see. 1487, inciso 7). El delito imputado es el de asesinato, y la evidencia revela que el peticio-nario hizo el disparo que causó la muerte a un tal J. J. Moore. Si el examen que hemos hecho de la prueba nos convenciera de que el peticionario ha sido detenido para responder sin causa razonable o probable, una amplia discusión de esa prueba sería pertinente y propia, pero, cuando, como aquí, el resultado de ese examen ha sido convencernos de que el peticionario no está detenido sin causa probable, tal discusión no puede servir para un fin útil, y tal vez re-sultaría perjudicial. ’ ’

Debe confirmarse la resolución apelada.